Exhibit NEWS RELEASE OLYMPUS DELIVERS INCREASED GOLD PRODUCTION AT BONG MIEU Toronto, May 7, 2009 – Olympus Pacific Minerals Inc. (TSX: OYM, OTCBB: OLYMF, and Frankfurt: OP6) (the "Company" or "Olympus") is pleased to announce that the Company has completed the commissioning of the plant modifications at the Bong Mieu Gold Plant allowing the company to begin ramping up its production profile. Results from the new plant modifications have delivered above expectations. April production at Bong Mieu has increased more than 250% compared to the monthly averages achieved in 2008. The table below illustrates production results for the Bong Mieu Gold Plant from January through to April 2009. Production Statistics 2009 Jan Feb Mar Apr Gold Produced (ounces) 917 762 1,013 2,494 Mill Feed/Ore Treated (tonnes) 12,687 11,972 12,918 12,369 Mill Head Grade (grams/tonne) 4.4 3.5 4.2 9.1 Mr.
